NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 12a0081n.06

                                           No. 09-2199

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                       FILED

STEVEN A. SLASINSKI, and                      )                                   Jan 23, 2012
KAREN L. SLASINSKI,                           )                            LEONARD GREEN, Clerk
                                              )
       Plaintiffs-Appellants,                 )
                                              )   ON APPEAL FROM THE UNITED
v.                                            )   STATES DISTRICT COURT FOR THE
                                              )   EASTERN DISTRICT OF MICHIGAN
CONFIRMA, INC.,                               )
                                              )   OPINION
       Defendant-Appellee,                    )
                                              )
and                                           )
                                              )
DAN BICKFORD; WARD SPARACIO;                  )
DAVE WOLFE,                                   )
                                              )
       Defendants.                            )




Before: COOK, WHITE, and DONALD, Circuit Judges.

BERNICE BOUIE DONALD, Circuit Judge.

       Plaintiffs Steven A. Slasinski and Karen L. Slasinski filed a five-count complaint in federal

court against Defendant Confirma, Inc. (“Confirma”), and several of Confirma’s officers. Among

other claims, Mr. Slasinski alleged damages arising from false imprisonment, and Mrs. Slasinski

alleged loss of consortium as a consequence of her husband’s injury. These two claims proceeded

to trial in January 2009, and after four days of testimony, a jury returned a verdict in favor of
No. 09-2199
Slasinski, et al. v. Confirma, Inc., et al.

Confirma. Thereafter, the Slasinskis filed a motion for a new trial, or alternatively, for judgment

notwithstanding the verdict, both of which the district court denied.

        On appeal, the Slasinskis argue that the district court erred in denying their motion because

the jury verdict was against the great weight of the evidence presented at trial. For the reasons set

forth below, we AFFIRM the district court’s denial of the motion.

                                          I. BACKGROUND

        Mr. Slasinski is 42 years old, married, and the father of three children. Confirma, a

manufacturer of medical imaging devices, hired Mr. Slasinski in 2006 as a Regional Sales Manager

for Michigan, Ohio, Indiana, and Kentucky. In July 2007, members of Confirma’s sales team,

including Mr. Slasinski, attended a week-long seminar in Bellevue, Washington. On the evening

of July 25, 2007, Mr. Slasinski and others, including Confirma’s Chief Executive Officer Wayne

Wager and Executive Vice President of Sales and Marketing Dan Bickford, attended a dinner cruise

on Lake Washington aboard “The Champagne Lady.” The events that transpired that evening, which

are largely undisputed, form the basis of Mr. Slasinski’s claims.

        Near the end of the cruise, but before the boat docked, Mr. Slasinski proceeded toward the

ship’s lavatory on the aft end of the boat. Before he reached his destination, Mr. Slasinski observed

a colleague named Kris Daw enter the lavatory. Several other Confirma employees were standing

nearby, and Mr. Slasinski observed Bickford engage an external lock on the lavatory door, thereby

locking Daw inside. A few moments later, Bickford unlocked the door and released Daw to the

laughter of those standing nearby.




                                                 -2-
No. 09-2199
Slasinski, et al. v. Confirma, Inc., et al.

          Mr. Slasinski then entered the lavatory and shortly thereafter discovered that he also had

been locked inside. The parties dispute the precise amount of time that Mr. Slasinski was locked

in the lavatory, but by either party’s account it was approximately twenty to twenty-five minutes.

During that time, the boat docked and the other Confirma employees disembarked. After some time

had passed, Mr. Slasinski began making phone calls to colleagues on his cell phone to request

assistance. Although he reached a colleague named Andrew Curran, Curran was unable to return

to the boat because the security gate at the pier had been locked. Mr. Slasinski then resorted to

kicking the door in an attempt to free himself, at which point the boat’s crew discovered and

released him.

          The Slasinskis filed their Complaint against Confirma and Dan Bickford, Ward Sparacio,

and David Wolfe,1 Confirma employees, on November 13, 2007. Mr. Slasinski alleged damages

arising from false imprisonment, intentional infliction of emotional distress, and breach of implied

contract, while Mrs. Slasinski alleged damages arising from loss of consortium. On July 17, 2008,

the district court dismissed the individual defendants and granted summary judgment in favor of

Confirma on all claims except those for false imprisonment and loss of consortium. The remaining

claims were tried before a jury beginning January 8, 2009. On Mr. Slasinski’s false imprisonment

claim, the jury was charged as follows:

          Plaintiff seeks to recover damages based upon a claim of false imprisonment.
          Plaintiff has the burden of proof on each of the following: One, that Defendant
          committed an act with the intention of confining Plaintiff; Two, that Defendant’s act
          resulted directly, or indirectly, in Plaintiff’s confinement; Three, that Defendant did
          not have the legal authority to confine Plaintiff; Four, that Plaintiff was conscious


   1
       Mr. Sparacio is Confirma’s Vice President of Sales, and Mr. W olfe is the Director of Customer Advocacy.

                                                        -3-
No. 09-2199
Slasinski, et al. v. Confirma, Inc., et al.

        of the confinement; Five, that the confinement was against Plaintiff’s will. A person
        is not “imprisoned” if he is only briefly locked in an enclosure, or if the act of
        confinement is only momentary or fleeting. It is not necessary for the detention or
        confinement to be in a jail or prison.

(See R. 73, Order Denying Pl.’s Mot. For New Trial at 5 n.1.) The Slasinskis did not object to the

jury instructions. After deliberating for several hours, the jury returned a verdict in favor of

Confirma on both claims.

        On January 23, 2009, the Slasinskis filed a motion for a new trial, or alternatively, for

judgment notwithstanding the verdict, arguing that the jury rendered an erroneous verdict that was

against the great weight of the evidence with respect to the false imprisonment claim. On August

21, 2009, the district court denied the motion, ruling that sufficient evidence was adduced at trial

to allow reasonable jurors to find that the Slasinskis had not established each element of false

imprisonment by a preponderance of the evidence. On September 16, 2009, the Slasinskis appealed

this denial.

                                              II. ANALYSIS

A. Standards of Review

        1. Motion for New Trial

        This court reviews a district court’s denial of a motion for new trial for an abuse of

discretion. Mike’s Train House, Inc. v. Lionel, L.L.C., 472 F.3d 398, 405 (6th Cir. 2006) (internal

citations omitted). “An abuse of discretion occurs when the district court relies on clearly erroneous

findings of fact, improperly applies the law, or uses an erroneous legal standard.” Id. We may

reverse such a decision only if we have “a definite and firm conviction that the trial court committed

a clear error of judgment.” Barnes v. Owens-Corning Fiberglas Corp., 201 F.3d 815, 820 (6th Cir.

                                                  -4-
No. 09-2199
Slasinski, et al. v. Confirma, Inc., et al.

2000) (internal quotation marks and citations omitted). In considering a motion for a new trial,

district courts “are not free to reweigh the evidence and set aside the jury verdict merely because the

jury could have drawn different inferences or conclusions or because judges feel that other results

are more reasonable.” Id. at 821. Rather, a new trial should be granted only if, in light of the

evidence, no reasonable juror could reach the challenged verdict. Id. at 820-21.

        2. Motion for Judgment Notwithstanding the Verdict

        We review de novo a district court’s denial of judgment notwithstanding the verdict. Moore

v. KUKA Welding Sys. & Robot Corp., 171 F.3d 1073, 1078 (6th Cir. 1999). When the trial court’s

jurisdiction is based upon diversity of the parties, “this circuit adheres to the minority rule that state

law governs the standard for granting motions for directed verdicts and judgments notwithstanding

the verdict.” Mannix v. Cnty. of Monroe, 348 F.3d 526, 531 (6th Cir. 2003) (internal quotation

marks and citations omitted).        In Michigan courts, “the standard of review for judgments

notwithstanding the verdict requires review of the evidence and all legitimate inferences in the light

most favorable to the nonmoving party.” Id. at 532. If after such review, the evidence could

reasonably be said to support more than one conclusion, the jury verdict must stand. Zantel Mtkg.

Agency v. Whitesell Corp., 696 N.W.2d 735, 740 (Mich. Ct. App. 2005).

B. The Jury’s Verdict

        In their motion for a new trial, the Slasinskis assert that they conclusively established by

undisputed evidence every necessary element of a false imprisonment claim. Thus, according to the

Slasinskis, “no reasonable jury could conclude that Plaintiff was not falsely imprisoned by




                                                   -5-
No. 09-2199
Slasinski, et al. v. Confirma, Inc., et al.

Defendant.” The district court disagreed that the jury’s verdict was unreasonable, and laid out the

evidence supporting the verdict as follows:



        In support of its theory of the case, Defendant submitted that Mr. Slaskinski
        consented to being locked in the bathroom as part of the on-going “prank.” Sufficient
        testimony exists which would allow a reasonable jury to draw the conclusion that
        Mr. Slasinski willingly entered the bathroom despite knowing that he would be
        locked in by his colleagues. First, the stipulated facts demonstrate that “Mr.
        Slasinski saw Dan Bickford lock Confirma employee Kris Daw in the bathroom.”
        [Stipulated Facts, Final Joint Pretrial Order, ¶ 7]. Second, expert witness Dr. Steven
        R. Miller testified that, in his opinion as a psychologist, it was possible that Mr.
        Slasinski knew he would be locked in the bathroom when he entered it. Third,
        Wayne Wagner testified that he was approximately two feet away from the bathroom
        after the boat docked and did not hear any sounds coming from the bathroom.

        The verdict could just have easily rested upon the determination that Mr. Slasinski
        was not confined. The jury instructions specifically provided that “[a] person is not
        ‘imprisoned’ if he is only briefly locked in an enclosure, or if the act of confinement
        is only momentary or fleeting.” The record demonstrates that Mr. Slasinski did not
        make any noise indicating that he wanted to be let out at any time before the boat
        docked. From this testimony, the jury could have reasonably concluded that Mr.
        Slasinski was only confined—if at all—from the time the last passenger left the boat
        until the crew ultimately unlocked the door. As such, the jury could have found that
        the subject confinement was of a “momentary or fleeting” nature, and therefore
        insufficient to state a claim of false imprisonment.

(R. 73 at 6-7) (some internal citations omitted). While the district judge acknowledged that “the jury

could just as easily have reached the opposite conclusion,” she went on to say that it is “not the

province of this tribunal to reverse a verdict that rests upon sufficient evidence.” (Id. at 7.) Based

upon this evidence, the district judge denied the Slasinskis’ request for a new trial or judgment

notwithstanding the verdict.

        On appeal, Mr. Slasinski argues that his numerous attempts to free himself conclusively

establish that Confirma’s employees confined him against his will. Specifically, he points to his

                                                 -6-
No. 09-2199
Slasinski, et al. v. Confirma, Inc., et al.

attempts to “open the door by turning the knob and pushing on the door” and his “call[s] for outside

help [] using his cell phone,” as well as his efforts to “break down the steel door when his attempts

to phone for help were unsuccessful.” Mr. Slasinski also argues fervently that his confinement was

neither momentary nor fleeting. In support, he offers his testimony that he entered the lavatory just

before the ship docked, the captain’s log, which shows the Champagne Lady docking at

approximately 9:00 p.m., and the ship’s Damage Report, which indicates that the crew discovered

Mr. Slasinski in the lavatory at approximately 9:25 p.m.

        Certainly, this evidence could support a finding that Mr. Slasinski was confined against his

will and/or that his confinement was not momentary or fleeting. That does not necessarily mean,

however, that conclusions to the contrary are unreasonable. If the jury accepted Confirma’s version

of the facts, and drew all inferences in Confirma’s favor, it could easily have found that Mr.

Slasinski entered the lavatory knowing he would be locked inside as part of the prank, and thus

initially consented to the confinement.        Moreover, for at least part of the duration of his

confinement, Mr. Slasinski did not knock, call out to, or otherwise beseech any of the Confirma

employees standing nearby to release him. A reasonable jury could conclude, therefore, that any

confinement Mr. Slasinski experienced began with his consent, and only after the passage of time

became against his will. A jury could further conclude, based on the evidence, that the period of

unconsented-to confinement was of such brief duration as to be only momentary or fleeting. We

do not suggest that this is the correct interpretation of the evidence, but merely that it is a reasonable

one.




                                                   -7-
No. 09-2199
Slasinski, et al. v. Confirma, Inc., et al.

        In light of the applicable standards of review, we are unable to find that the district judge

abused her discretion in denying the Slasinskis’ motion. While the parties largely agreed on the

underlying facts, each side presented evidence and legal argument to the jury regarding the various

inferences to be drawn from those facts. The jury rendered a verdict in favor of Confirma, and

sufficient evidence exists in support of that verdict such that it is not unreasonable. Therefore, the

district judge properly denied the Slasinskis’ motion for a new trial.

        Likewise, the district judge properly denied the request for judgment notwithstanding the

verdict. When all of the evidence and the reasonable inferences to be drawn therefrom are viewed

in a light most favorable to Confirma, reasonable jurors could find that Mr. Slasinski did not carry

his burden with respect to all the elements of his claim.

                                         III. CONCLUSION

        For the reasons set forth above, we AFFIRM the judgment of the district court.




                                                 -8-